Citation Nr: 0534228	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a low back 
disability diagnosed as herniated disc at the level of the 
fourth and fifth lumbar intervertebral space (L4-5) with 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty December 1973 
to December 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In January 2001 and again in April 2004, the Board remanded 
this claim to the RO for further development.  While the case 
was in remand status, the RO granted service connection for a 
dental injury from trauma; therefore, that issue is no longer 
before the Board on appeal.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's current diabetes mellitus is not related to 
service.  

3.  The veteran's current low back disorder is not related to 
service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  A low back disability diagnosed as herniated disc at the 
level of the fourth and fifth lumbar intervertebral space 
(L4-5) with degenerative disc disease. was not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes or a neurological disorder becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran contends that his currently diagnosed diabetes is 
related to his military service.  In this regard, he states 
that he experienced visual and memory problems in service and 
that he also felt faint at times.  He believes that these 
complaints were due to diabetes.  He also argues that he was 
treated during service for a back disorder after he fell in 
1974, and that his current low back disability is related to 
his service.  

Diabetes Mellitus

The record does not show that the veteran was treated during 
service for diabetes.  In addition, there is no showing of 
complaints or treatment for faintness, visual problems or 
memory problems.  On VA examination after service in 
September 1976, no pertinent findings were noted.  Diabetes 
is first manifested in the record in 1992, many years after 
service separation.  At that time, a private medical record 
shows that in January 1992, the veteran was admitted to a 
private hospital because of high blood sugar.  Following 
examination and laboratory tests, the finding was, diabetes 
mellitus, new onset.  Treatment has continued as noted in VA 
and private records until 2004. Thus, there is no showing of 
any manifestations of diabetes mellitus during service or 
within the first post service year.  In addition, although 
the veteran has contended that visual problems and memory 
problems during service were due to diabetes, a VA examiner 
has stated in April 2005, that the currently diagnosed 
diabetes was not present during service.  This examiner noted 
that he had reviewed the claims file and he also examined the 
veteran.  The examiner indicated that diabetes mellitus was 
diagnosed in 1991 when elevated blood sugars were noted.  
Diabetes mellitus type 2 was diagnosed.  The examiner stated 
that there was no record of any testing or treatment provided 
regarding visual or memory problems from 1975 to 1991.  It 
was opined that the veteran's current diabetes mellitus was 
not present during his military service.  The Board notes 
that this finding stands uncontradicted in the record.  

Absent a showing of inservice manifestations and an objective 
medical opinion associating the current findings with 
service, the claim cannot prevail.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

A Low Back Disorder

The veteran's service medical records show that in July 1974, 
he was treated after a fall during a cross country march.  
The finding was, multiple contusions, possible cerebral 
concussion.  Twice in January 1974 and again in September 
1975, he reported having back pain.  In October 1975 it was 
noted that the back had improved.  

After service, the veteran was examined by VA in September 
1976.  No back disorder was referred to by history, 
complained of or noted on examination.  A low back disorder 
is noted in 1993 when a private examiner noted that the 
veteran had post traumatic low back pain, and reported that 
the veteran had evidence of congenital stenosis which was 
aggravated by an accident the veteran had at work.  An MRI 
showed degenerative changes at the L4-5 and L5-S1 and a 
concentric central disc bulge at L4-5 and a central disc 
protrusion at L5-S1.  Subsequent findings confirm treatment 
for back complaints in SSA, private and VA records dated 
until 2004.  In April 2005, the veteran was examined by VA 
and the examiner noted that the claims file had been 
reviewed.  The clinician examined the veteran, and X-rays 
were performed.  The diagnosis was, moderate spondylosis and 
reactive changes in the lumbar spine.  The examiner noted 
that the veteran had no complaints documented of back pain 
between 1975 and 1993.  The examiner stated that there was no 
documentation in service records except for one entry in 
September 1975 when the veteran complained of back pain and 
then on follow-up.  The examiner opined that the current low 
back pain with radiation to the right leg is not related to 
any activity that occurred in military service.  

In this instance, the Board notes that while the veteran was 
treated in service for low back complaints, thereafter there 
is no showing of complaints or treatment for a low back 
disability until many years after discharge.  The Board notes 
that on an SSA disability report dated in June 1993, the 
veteran reported that his back complaints began in January 
1993.  In addition a VA examiner has stated that the current 
findings are not related to service.  This determination was 
made after reviewing the claims file and examining the 
veteran, and stands uncontradicted in the record.  As such, 
service connection will be denied.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Other considerations

The Board has also considered the veteran's own assertions 
and testimony on these issues.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.   The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").   Thus, the 
veteran's personal opinion that the disabilities at issue 
began in service or that either is otherwise related to 
service is not a sufficient basis for awarding service 
connection.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the timing of the VCAA notice 
letter did not comply with the requirements of Pelegrini.  
However, the VCAA was enacted after the initial denial was 
rendered.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, the RO provided the appellant with notice of 
the VCAA in January 2003.  The January 2003 letter satisfied 
the content requirement of a VCAA notice as to the first 
three elements.  Although it did not specifically instruct 
the veteran to send VA any pertinent evidence in his 
possession, he was instructed to send certain pertinent 
evidence or information to VA.  Moreover, the supplemental 
statement of the case sent to the veteran in July 2002 
contained the text of 38 C.F.R. § 3.159.  Thus, the veteran 
was fully aware of the four elements of section 5103(a) 
notice.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that records have been 
obtained, including the service medical records, and that the 
appellant has been examined and has had a hearing at the RO.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a low back disability diagnosed as 
herniated disc at the level of the fourth and fifth lumbar 
intervertebral space (L4-5) with degenerative disc disease is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


